ON MOTION ROE REHEARING.
Per Curiam.
It is well settled by repeated rulings of the Supreme Court and of this court that an excerpt from a charge, wherein a complete proposition is stated, is not erroneous merely because it fails to embrace an instruction which would have been appropriate in connection with that proposition. To reach the failure so to charge, a direct and independent assignment of error, complaining of such failure, is necessary. See Rawlins v. State, 124 Ga. 31 (16) (52 S. E. 1). This ruling shows that there is no merit in ground 5 of the amendment to the motion for a new trial. In Mayfield v. State, 17 Ga. App. 115 (86 S. E. 284), *146relied upon by counsel for the plaintiff in error in' his motion for a rehearing of this case, the assignment of error was not based (as in the instant case) upon a lengthy excerpt from the charge of the court, but was based solely and directly upon the failure of the court to charge the principle of law set forth in the ground. Moreover, the' evidence in the May field case, tending to connect the accused with the offense charged, was extremely meager, while in this case the flight of the defendant from the State, and vaiious other suspicious circumstances, amply authorized his conviction. The motion for a rehearing is denied.